Exhibit 10.1

SECOND LOAN MODIFICATION AGREEMENT

This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of February 18, 2014, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 8705 SW Nimbus, Suite 240, Beaverton, Oregon 97008 (“Bank”) and JIVE
SOFTWARE, INC., a Delaware corporation, with its principal place of business at
915 SW Stark Street, Suite 400, Portland, Oregon 97205 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of May 23, 2012,
evidenced by, among other documents, a certain Second Amended and Restated Loan
and Security Agreement dated as of May 23, 2012, between Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of April 26,
2013 (as amended, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by, among
other property, the Collateral (together with any other collateral security
granted to Bank, the “Security Documents”). Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Obligations shall
be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.7 thereof:

“(a) Adjusted EBITDA/Modified EBITDA. (i) Adjusted EBITDA of ($20,000,000.00)
for the period beginning on January 1, 2012 and ending on the last day of the
fiscal quarter ending on each of March 31, 2012, June 30, 2012, September 30,
2012 and December 31, 2012, and (ii) Modified EBITDA of ($35,000,000.00) for the
period beginning on January 1, 2013 and ending on the last day of the fiscal
quarter ending on each of March 31, 2013, June 30, 2013, September 30, 2013 and
December 31, 2013;

(b) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 2.0 to 1.0 at the
end of each fiscal quarter;

(c) Fixed Charge Coverage Ratio. At the end of each fiscal quarter commencing
with the fiscal quarter ending March 31, 2014, a Fixed Charge Coverage Ratio of
at least 1.50 to 1.0; and

(d) Total Leverage Ratio. At the end of each fiscal quarter commencing with the
fiscal quarter ending March 31, 2014, a Total Leverage Ratio of less than or
equal to 2.50 to 1.0.”

and inserting in lieu thereof the following:

“(a) Adjusted EBITDA/Modified EBITDA. (i) Adjusted EBITDA of ($20,000,000.00)
for the period beginning on January 1, 2012 and ending on the last day of the
fiscal quarter ending on each of March 31, 2012, June 30, 2012, September 30,
2012 and December 31, 2012, (ii) Modified EBITDA of ($35,000,000.00) for the
period beginning on January 1, 2013 and ending on the last day of the fiscal
quarter ending on each of March 31, 2013, June 30, 2013,



--------------------------------------------------------------------------------

September 30, 2013 and December 31, 2013, and (iii) Modified EBITDA of
(A) ($35,000,000.00) for the twelve-month period ending on the last day of the
fiscal quarter ending March 31, 2014, (B) ($35,000,000.00) for the twelve-month
period ending on the last day of the fiscal quarter ending June 30, 2014,
(C) ($30,000,000.00) for the twelve-month period ending on the last day of the
fiscal quarter ending September 30, 2014, and (D) ($25,000,000.00) for the
twelve-month period ending on the last day of the fiscal quarter ending
December 31, 2014. With respect to any period ending after December 31, 2014,
the levels of Modified EBITDA shall be mutually agreed upon by Bank and Borrower
(which agreement, with respect to any such levels for a given calendar year,
shall be set forth in a written amendment to this Agreement on or before
February 15th of such calendar year) based upon, among other factors and
information that Bank reasonably requires, Borrower’s annual operating budget,
business plan and projections with respect to the applicable period, and
Borrower shall provide Bank with copies of such annual operating budgets,
business plans and projections when reasonably requested by Bank; and

(b) Adjusted Quick Ratio. An Adjusted Quick Ratio of at least 2.0 to 1.0 at the
end of each fiscal quarter.”

 

  2 The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

“ “Fixed Charge Coverage Ratio” shall mean, at any date of determination,
determined on a consolidated basis, the ratio of (a) EBITDA for the twelve
(12) month period ending on such date of determination to (b) the sum of
(i) Interest Expense and taxes paid by Borrower and its Subsidiaries during the
twelve (12) month period ending on such date of determination, and
(ii) scheduled principal payments on Funded Debt for the twelve (12) month
period commencing on such date of determination.”

“ “Funded Debt” is, determined on a consolidated basis, all (a) borrowed money
(whether direct or indirect) incurred, assumed, or guaranteed, plus (b) all
capital lease obligations, plus (c) all synthetic lease obligations, plus
(d) all obligations, contingent or otherwise, under any letters of credit, plus
(e) all obligations for the deferred purchase price of capital assets, plus
(f) all obligations under conditional sales agreements; provided, however,
Funded Debt shall not include (i) Borrower’s obligations under operating leases,
and (ii) Borrower’s obligations under guarantees provided in respect of
operating leases of Borrower’s Subsidiaries.”

“ “Total Leverage Ratio” shall mean, at any date of determination, determined on
a consolidated basis, a ratio of (a) Funded Debt (excluding the principal amount
of any Subordinated Debt), to (b) EBITDA measured with respect the twelve
(12) month period ending on such date of determination.”

 

  3 The Loan Agreement shall be amended by deleting the Compliance Certificate
attached as Exhibit D thereto and inserting in lieu thereof the Compliance
Certificate attached as Schedule 1 hereto.

4. FEES AND EXPENSES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

5. PERFECTION CERTIFICATE. Borrower hereby ratifies and confirms, all and
singular, the terms and disclosures contained in a certain updated Perfection
Certificate of Borrower dated as of February 18, 2014, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection



--------------------------------------------------------------------------------

Certificate have not changed, as of the date hereof. Bank and Borrower hereby
acknowledge and agree that all references in the Loan Agreement to the
Perfection Certificate shall mean the Perfection Certificate as described in
this paragraph.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:     BANK: JIVE SOFTWARE, INC.     SILICON VALLEY BANK By:   /s/ Kate
Johnson     By:   /s/ Lane Bruno Name:   Kate Johnson     Name:   Lane Bruno
Title:   Chief Accounting Officer and Assistant Secretary     Title:   VP



--------------------------------------------------------------------------------

SCHEDULE 1

EXHIBIT D

COMPLIANCE CERTIFICATE

Date:                                           

TO: SILICON VALLEY BANK

FROM: JIVE SOFTWARE, INC.

The undersigned authorized officer of JIVE SOFTWARE, INC. (“Borrower”) certifies
that under the terms and conditions of the Second Amended and Restated Loan and
Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending
                                          with all required covenants except as
noted below; (2) there are no Events of Default except as noted below; (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; (4) Borrower, and each of its
Subsidiaries, have timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement; and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.

Attached are the required documents supporting the certification. The
undersigned certifies that the attached financial statements are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes. The undersigned acknowledges
that no borrowings may be requested at any time or date of determination that
Borrower is not in compliance with any of the terms of the Agreement, and that
compliance is determined not just at the date this certificate is delivered.
Capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Quarterly consolidating financial statements    Quarterly within 45 days   
        Yes    No         Annual financial statement (CPA Audited)    FYE within
150 days    Yes    No 10-Q, 10-K and 8-K    Within 5 days after filing with SEC
   Yes    No Quarterly Compliance Certificate   
Contemporaneously with delivery of the 10-Q and 10-K    Yes    No

 

Financial Covenant

  

Required

   Actual   

Complies

Maintain as of the last day of each applicable quarter:          Modified EBITDA
(measured cumulatively (from January 1, 2013) prior to January 1, 2014)   
($35,000,000.00)    $                    Yes    No    N/A     Modified EBITDA
(measured on a trailing 12 month basis on and after January 1, 2014)    As set
forth in Section 6.7(a)    $                    Yes    No    N/A     Adjusted
Quick Ratio    >2.0 :1.0           :           Yes    No



--------------------------------------------------------------------------------

Performance Pricing/Unused Revolving Line Margin

  

Required

  

Actual

  

Eligible?

Adjusted Quick Ratio (quarterly)    >2.75:1.0           :1.0   
      Yes    No      

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

                  BANK USE ONLY     BORROWER:                          
Received by:         JIVE SOFTWARE, INC.           AUTHORIZED SIGNER           
     Date:         By:                   Name:             Verified:        
Title:               AUTHORIZED SIGNER                 Date:                    
            Compliance Status:            Yes      No    



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated:                                           

 

I. Modified EBITDA (Section 6.7(a)) (tested quarterly)

Required: Modified EBITDA (a) on a cumulative basis for such calendar year of at
least ($35,000,000.00) for the calendar year ending December 31, 2013 and (b) of
at least (i) ($35,000,000.00) for the twelve-month period ending on the last day
of the fiscal quarter ending March 31, 2014, (ii) ($35,000,000.00) for the
twelve-month period ending on the last day of the fiscal quarter ending June 30,
2014, (iii) ($30,000,000.00) for the twelve-month period ending on the last day
of the fiscal quarter ending September 30, 2014, and (iv) ($25,000,000.00) for
the twelve-month period ending on the last day of the fiscal quarter ending
December 31, 2014.

*On and after January 1, 2014, all values are for the immediately preceding 12
month period

 

A.    Net Income    $             B.    To the extent included in the
determination of earnings for such period       1. Interest Expense   
$                2. income tax expense    $                3. depreciation
expense    $                4. amortization expense    $                5. The
sum of lines 1 through 4    $             C.    Non-recurring expenses or
charges that do not represent a cash item in such period or any future period,
including stock based compensation and any purchase accounting adjustments   
$             D.    Impairment of goodwill, intangible and tangible assets
previously approved by Bank    $             E.    Other adjustments approved by
Bank on a case-by-case basis    $             F.    Modified EBITDA (line A plus
line B.5 plus line C plus line D plus line E)    $            

Is line F equal to or greater than the amount applicable above?

 

             No, not in compliance                Yes, in compliance



--------------------------------------------------------------------------------

II. Adjusted Quick Ratio (Section 6.7(b) (tested quarterly))

Required: 2.0 to 1.0

 

A.    Aggregate value of the unrestricted cash and Cash Equivalents of Borrower
maintained with Bank    $             B.    Aggregate value of unrestricted and
unencumbered cash or Cash Equivalents deposited with or invested through a third
party in investments with maturities of fewer than twelve (12) months so long as
a Control Agreement satisfactory to Bank has been executed and delivered with
respect to such deposits or investments    $             C.    Aggregate value
of the net billed accounts receivable of Borrower    $             D.    Quick
Assets (the sum of lines A through C)    $             E.    Aggregate value of
Loan Obligations to Bank    $             F.    Aggregate value of liabilities
that should, under GAAP, be classified as liabilities on Borrower’s consolidated
balance sheet, including all Indebtedness, and not otherwise reflected in line E
above that matures within one (1) year    $             G.    Current
Liabilities (the sum of lines E and F)    $             H.    Current portion of
Deferred Revenue    $             I.    Line G minus line H    $             J.
   Adjusted Quick Ratio (line D divided by line I)         

 

Is line J equal to or greater than the amount applicable above?

 

             No, not in compliance                Yes, in compliance